 

Exhibit 10.1

 

Memorandum of Understanding (MOU)

 

This Memorandum of understanding (“MOU”) is intended to set forth our agreement
with respect to an arrangement pursuant to which Medical Innovation Holdings
Inc. (“MIHI”) and Advanced Medical pricing Solutions (“AMPS”) will agree to work
together in several initiatives, both organizations are pursuing to enhance
their revenue streams, provide extended client services, and become more
competitive in a crowded and growing healthcare marketplace.

 

Role and Responsibilities

 

Medical Innovation Holdings Inc. is a public company under the symbol MIHI. Our
core business is to deliver state of the art telemedicine services to patients
via our comprehensive integrated patient care platform. We are also pursuing
other markets that include developing a health care sharing organization (HCSO)
targeting the 58 million Hispanics in the USA.

 

Advanced Medical Pricing Solutions (AMPS) provides market leading healthcare
cost containment solutions for various entities that serve and utilize the
health care ecosystem. Their mission is to provide services designed and
developed to help bring their clients attain their goals of materially reducing
healthcare costs while keeping their members satisfied with quality healthcare
benefits and optimized financial outcomes.

 

It is contemplated that the two companies will work together in their core areas
to jointly bring solutions to the market that greatly expand the use of
telemedicine as an outreach/ access tool and as a cost containment tool. MIHI’s
HCSO will also seek to utilize AMPS’ national healthcare cost containment
network via its healthcare navigators to service the coverage requirements of
MIHI members enrolled in the HCSO. This combination allows both firms to
accelerate the time to market while providing a much needed service.

 

Both firms understand that working together can act as a catalyst that changes
the healthcare landscapes for MIHI and AMPS clients. Utilizing AMPS back and
front end services will provide MIHI with a competitive advantage when it comes
to price and access. AMPS have a series of additional services that MIHI will
roll out as the market dictates and as the membership base grows.

 

/s/ Michael Dendy

 

(AMPS Chief Executive Officer)

 

/s/ Arturo Jake Sanchez

 

(MIHI Chief Executive Officer)

 

 

 

